Exhibit 10.25

 

SUMMARY OF THE COMPANY’S NON-EMPLOYEE DIRECTOR COMPENSATION

 

Non-employee directors are paid an annual retainer of $40,000 and fees of $2,500
for each Board meeting attended, $1,000 for each committee meeting attended and
$1,000 for certain telephone meetings. In addition, the Presiding Director, the
Chairman of the Audit Committee, the Chairman of the Corporate Governance
Committee and the Chairman of the Executive Compensation Committee each are paid
$5,000 per annum for their services as such. Other members of the Audit
Committee, the Corporate Governance Committee and the Executive Compensation
Committee each are paid $2,500 per annum for their services as such. All
directors are reimbursed for their expenses related to attendance at meetings.

 

In accordance with the Company’s 1997 Stock Incentive Plan, as amended, each
non-employee director who is a director at the annual meeting of stockholders
receives an automatic grant of an option to purchase 5,000 shares of Common
Stock at an exercise price equal to the closing price immediately prior to the
date of grant. Upon becoming a director, each non-employee director is granted
an option to purchase 10,000 shares of Common Stock at an exercise price equal
to the closing price of Common Stock on the trading date immediately prior to
the date of grant. Each such option expires ten years after the date of grant
and becomes exercisable in three equal annual installments beginning on the
first day of the month of each of the first three anniversaries of the date of
grant. If the director ceases to be a director prior to the date the option
becomes fully exercisable, the unvested portion of the option will immediately
expire. Any vested options will remain exercisable for a period of one year
following cessation of service as a director of the Company. All unexercised
options will become exercisable in full beginning 20 days prior to the
consummation of a merger or consolidation, acquisition, reorganization or
liquidation and, to the extent not exercised, shall terminate immediately after
the consummation of such merger, consolidation, acquisition, reorganization or
liquidation. Except as the Board may otherwise determine, options granted to
non-employee directors are not transferable.